DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 27 May 2022 has been entered.	
Drawings
The drawings were received on 27 May 2022.  These drawings are acceptable.
Specification

The amended specification was received on 27 May 2022. This amended specification is acceptable.

Claim Interpretation - 35 USC § 112(f)
 The following is a quotation of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph:
(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim 23 recites “means for receiving the anterior group of teeth’ (line 6) and “means for receiving the posterior group of teeth” (line 12), which has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language(s) “for receiving…”, without reciting sufficient structures to achieve the function. Furthermore, the generic placeholder “means” is not preceded by a structural modifier.
Since the claimed recitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claimed recitations have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. Accordingly, “means for receiving the anterior group of teeth” has been interpreted as the first one or more tooth receiving cavities that is shaped and arranged to receive one or more anterior teeth, and “means for receiving the posterior group of teeth” has been interpreted as the second one or more tooth receiving cavities that is shaped and arranged to receive posterior teeth (paragraph 67). 
Accordingly, for the purpose of examination, the Examiner interprets: “means for receiving the anterior group of teeth” as the first one or more tooth receiving cavities that is shaped and arranged to receive one or more anterior teeth; and “means for receiving the posterior group of teeth” has been interpreted as the second one or more tooth receiving cavities that is shaped and arranged to receive posterior teeth, as described in the Application specification paragraph [0067].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-12, and 14-26, are rejected under 35 U.S.C.103 as being unpatentable over Kuo et al. (2008/0233529) in view of Martz et al. (2015/0257856).

[AltContent: ][AltContent: textbox (Plurality of posterior teeth)][AltContent: textbox (Second plurality of tooth receiving cavities)][AltContent: textbox (First plurality of tooth receiving cavities)][AltContent: arrow][AltContent: textbox (Removable orthodontic appliance)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Plurality of anterior teeth)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Gap)]
    PNG
    media_image1.png
    782
    372
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Removable orthodontic appliance)][AltContent: arrow][AltContent: textbox (Gap)]
    PNG
    media_image2.png
    398
    476
    media_image2.png
    Greyscale
Fig. 4B

[AltContent: arrow][AltContent: textbox (Activation portion)]
    PNG
    media_image3.png
    739
    461
    media_image3.png
    Greyscale

Regarding claims 1, 12, and 23, Kuo et al. discloses an orthodontic system/method 400A (Fig. 4A) including: 
providing (as claimed in claim 1) a removable orthodontic appliance (continuous polymeric shell (420)) (see annotated Fig. 4A and 4B above), the removable orthodontic appliance (420) being a continuous polymeric appliance including:
a gap corresponding to a space 419 between an anterior group of teeth 410 and a posterior group of teeth 417, 
wherein the anterior group of teeth includes a plurality of anterior teeth and the posterior group of teeth comprises a plurality of posterior teeth (Fig. 4A); 
a first plurality of tooth receiving cavities shaped to receive the anterior group of teeth 410; and 
a second plurality of tooth receiving cavities shaped to receive the posterior group of teeth 417 (Fig. 4A; paragraphs 32, 44, 97).  
With respect to claim 23, note that the limitations “means for receiving the anterior group of teeth” and “means for receiving the posterior group of teeth” have been interpreted under 35 U.S.C. 112(f) (see above) to be equivalent to the first and second plurality tooth receiving cavities, respectively.  
Kuo et al. discloses an attachment 413 on tooth 415 (Fig. 4A).  The shell 420 with the tooth receiving cavities comprises an engagement structure 425 configured to engage the attachment 413 to provide, through the attachment 413, a first force and a first counter moment to the teeth to move the teeth to close the space 419 (Fig. 4A; paragraphs 66-69).  
Kuo discloses interaction between the shell 420 and the attachment 413 generate a force to move the tooth along a first direction and a counter moment (“counteract side-effect movements” - paragraph 69).  
Kuo further discloses in paragraph [0095], emphasis added: 
“In one embodiment, at least one force-applying mechanism is associated with at least one attachment device to generate a combined orthodontic force. For example, a first force-applying mechanism is coupled to a first attachment device to generate a first orthodontic force when a polymeric shell dental appliance is worn. Also, a second force-applying mechanism is coupled to a second attachment device to generate a second orthodontic force. The first and second attachment devices are coupled to a tooth of a patient's dentition, in one embodiment. The first and second orthodontic forces are combined to generate the combined orthodontic force that is applied to the tooth. For instance, the combined forces generate translational, rotational, distortional, etc. forces in embodiments of the present invention.”
	
Therefore, Kuo et al. effectively discloses a first one or more attachment devices and a second one or more attachment devices, providing respective first and second forces and respective first a second counter moments as claimed (paragraph 95).  
In Fig. 7, Kuo et al. shows a differential moment 770 comprising a vector combination of the first counter moment 750 and the second counter moment 760 as claimed (Fig. 7; paragraphs 101-103).  
Note that Kuo discloses there can be a plurality of attachment devices on the plurality of teeth in order to apply forces to the plurality of teeth (see paragraph [0045] - “many or most of the teeth will be repositioned at some point during the treatment”, “allowing all or nearly all of the teeth to be repositioned simultaneously”, “it will be desirable or necessary to provide individual anchors on teeth with corresponding receptacles or apertures in the aligner 200”).  
Kuo et al. however is not explicit disclosing that there are first and second engagement structures in respective first and second tooth receiving cavities, and corresponding first and second one or more attachments are on the plurality of anterior teeth and the plurality of posterior teeth, respectively.  
[AltContent: textbox (Plurality of posterior teeth)][AltContent: textbox (Attachments)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Attachments)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Gap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of anterior teeth)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First plurality of tooth receiving cavities)][AltContent: textbox (Second plurality of tooth receiving cavities)][AltContent: arrow][AltContent: textbox (Gap)][AltContent: arrow][AltContent: textbox (Removable orthodontic appliance)]
    PNG
    media_image4.png
    723
    368
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    265
    367
    media_image5.png
    Greyscale


Martz et al. teaches an orthodontic system including a removable orthodontic appliance (continuous shell (80)) having a first and second tooth receiving cavities (80, 82), separated by a gap (83) corresponding to a space between anterior group of teeth and posterior group of teeth (see annotated Fig. 1 and paragraph 50).  Martz discloses the removable orthodontic appliance (80) has engagement structures (81) configured to engage attachments (12A) on the anterior and posterior teeth to provide forces to move the anterior group of teeth and the posterior group of teeth along desired directions to close the space (corresponding to gap 83) therebetween (see annotated Fig. 1, abstract and paragraph 45).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuo et al. by providing the first and second engagement structures in the removable orthodontic appliance corresponding with one or more attachments on the spaced-apart groups of teeth in order to effectively move the spaced-apart of groups of teeth as desired, i.e. to close the space therebetween, as explicitly taught by Martz et al. 
Regarding claims 3-4 and 14-15, Kuo/Martz discloses the claimed invention substantially as claimed, as set forth above for claim 1 and 12 respectively, and where Kuo et al. discloses the plurality of posterior tooth (417) including adjacent posterior teeth, and any engagement structure thereof would generate a second counter movement thereto (Fig. 4A), wherein the first counter moment is less than the second counter moment (see paragraph 92).  
Regarding claims 5-7 and 16-18, Kuo/Martz discloses the claimed invention substantially as claimed, as set forth above for claim 1 and 12 respectively, and where Kuo et al. fail to disclose an external force producing mechanism as claimed.  Matz et al. discloses an external force producing mechanism (86) (see Fig. 2) configured to be coupled to the posterior group of teeth serving as an anchor to reduce movement of posterior group of teeth and provide distal force to the cuspid to move distally, wherein the external force producing mechanism is an elastic rubber band (86) (see Fig. 2 and paragraph 66).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuo et al. by including such external force producing mechanism in the form of an elastic rubber band anchoring the posterior teeth and providing distal force to the anterior teeth as taught by Martz et al. 
Regarding claims 8-9 and 19-20, Kuo/Martz discloses the claimed invention substantially as claimed, as set forth above for claim 1 and 12 respectively, and where Kuo et al. discloses the plurality of anterior teeth (410) including adjacent anterior teeth (410) (see annotated Fig. 4A), and the shell’s engagement structure urge at least a portion of the anterior group of teeth away from the molar teeth, e.g. force (380) in Fig. 3B (see paragraph 62).  
Regarding claims 10 and 21, Kuo/Martz discloses the claimed invention substantially as claimed, as set forth above for claim 1 and 12 respectively, and where Kuo et al. discloses at least one activation portion (330) including one or more deflections in order to apply an intrusion force (see annotated Fig. 3A and paragraphs 57-59).  
 Regarding claims 11, 22 and 24-26, Martz et al. discloses forces applied to the posterior teeth serve to anchor the posterior teeth, and forces applied to the anterior teeth serve to induce movement of the anterior teeth (see paragraph 49).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuo et al. by applying anchoring force onto the posterior teeth and moving force to the anterior teeth in order to effectively close the space therebetween the posterior and anterior teeth as taught by Martz et al. 

Response to Arguments
Applicant's arguments filed 27 May 2022 have been fully considered but they are not persuasive. 
The amendments to the claims 1, 12 and 23 have solved the issues explained in the 101 and 112’s rejections of the last Office action of 3 March 2022.
Regarding rejections of claim 1, 12 and 23, applicant argues that the limitations described in the claims are not found in the prior art of Kuo and Martz. Furthermore, applicant argues that it is not disclose the claimed “differential moment across the gap”.
The Office disagrees, Kuo discloses a dental orthodontic appliance in combination with engagement structures attached to the teeth to close a gap between at least two set of teeth. Where the force provided by the dental orthodontic appliance towards the engagement structures attached to the teeth forces rotational movements and linear movements of the teeth to close the gap, as it is explained in Fig. 7 of Kuo and explained in the present Office action in paragraphs 14-18 above. 
Furthermore, even when Kuo does not explicitly describe that the gap is between the anterior group of teeth and the posterior group of teeth, the rejection uses the teachings of Martz that shows a removable orthodontic appliance to move anterior and posterior group of teeth, in order to treat at least a gap in between the anterior and posterior group of teeth as shown in Fig. 1 of Martz. 
Therefore, it is understood that the amendments done to the claims is found in the prior arts of Kuo and Martz, making the claims not ready for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772